Title: To James Madison from William C. C. Claiborne, 27 January 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


27 January 1805, New Orleans. “The Last Northern Mail met with a misfortune. The Rider reported that (about twelve leagues from this City) he was thrown from his Horse in the Night, and when he overtook him the Portmanteau was missing. It was found a few days ago by an Inhabitant floating in the Mississippi near the shore and was immediately forwarded by the Civil Commandant of the District to me. The Portmanteau had been forced open, the Letters and Packets were very wet, but did not appear to have been examined; many however are supposed to have been lost. It is probable the Horse after throwing the Rider (Who I suppose was drunk) was met by some person, who opened the Portmanteau in search of cloathing or money, and finding none threw it down near the Waters-edge.
“This misfortune delayed the departure of the Mail from hence to Washington for one week. I have nothing of importance to communicate. The Council are Still in Session and their proceedings evidence much prudence. The Members are of opinion, that their per-diem allowance should be paid out of the Treasury of the United States, and are desirous of receiving their compensation. If an Appropriation for this object has been made, I will thank you to inform me thereof. The intercourse between the white Citizens and the Indians West of the Mississippi is at present not subject to much restraint. Since the first of October, several persons have carried on Trade with the Indians without License, and not having myself received instructions upon the subject, I feel a delicacy in interfering, and the more so, since by the Act for the Government of the Territory, the duties of Superintendant of Indian Affairs does not devolve upon the Governor. I wish Sir you would mention this subject to the President. If the Intercourse with the Indians is not carefully guarded, disputes will soon arise. At present the most perfect good understanding exists, and until I receive your orders, I shall give such instructions from time to time to the Commandants of frontier Posts as are best calculated to preserve the existing harmony.”
